                                                                               USDC-SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED:



  TYQUAN HASKINS,

                                    Plaintiff,

                               v.
                                                                           No. 16-CV-8525 (RA)
 OFFICER JOHN DOE #10271, CAPTAIN
                                                              MEMORANDUM OPINION AND ORDER
 ERSKINE #1710, CORRECTION OFFICER
 FATUROTI #6214,

                                    Defendants.


RONNIE ABRAMS, United States District Judge:

         PlaintiffTyquan Haskins, proceeding prose, commenced this action against various New

York City prison officials, asserting claims under 42 U.S.C. § 1983, for alleged violations of his

constitutional rights while he was a pretrial detainee at the Anna M. Kross Center ("AMKC") on

Rikers Island. Before the Court is Defendants' motion for summary judgment on grounds that

Haskins' claims are barred by the terms ofa prior settlement agreement between him and the City.

For the following reasons, the motion is granted.

                                                 BACKGROUND 1

         Haskins filed the Complaint on October 31, 2016, while he was detained at AMKC. Defs

Rule 56.1 Stmt.      '1f   1. Among other things, the Complaint alleges that, on September 28, 2016,

Correction Officer Faturoti failed to protect Haskins from an assault by another inmate and that


         1
           The following facts, construed in the light most favorable to Plaintiff, are drawn from the Complaint and
the parties' submissions in connection with the City's summary judgment motion. See, e.g., Brod v. Omya, Inc., 653
F.3d 156, 164 (2d Cir. 2011). Pursuant to S.D.N.Y. Local Civ. R. 56.2, the City provided the required notice to Haskins
that if he did not respond to the City's motion with affidavits and/or documents contradicting the City's Rule 56.1
Statement of Material Facts, the Court may accept those facts as true. See Dkt. 83. Although Haskins failed to
controvert the City's Rule 56.1 Statement in "correspondingly numbered paragraph[s]," in light of his pro se status,
the Court will still look to his submissions as a whole for factual disagreements with the City's asserted facts. See
John v. Kings brook Jewish Med Ctr., 598 Fed. App'x 798, 799 & n. l (2d Cir. 2015).
Captain Erskine and Officer John Doe subjected him to unlawful force. Specifically, Haskins

alleges that Faturoti witnessed another inmate punch him in the head, but "acted like she was

busy," and that Doe "kick[ed] and punch[ ed] [Haskins] in the lower area below his waist," while

Erskine stood on his ankle. Comp!. at 3, 12.

        Separately, on June 14, 2017, an attorney filed a personal injury claim with the New York

City Comptroller's Office, on Haskins' behalf, in connection with a May 21, 2017 incident in

which Haskins slipped and fell at AMKC in an area known as the "big yard." See Nunez Deel.,

Ex. B; Pl's Rule 56.1 Stmt.   ~~   2-3. A few months later, Haskins settled his slip-and-fall claim

with the City, pursuant to a "General Release" agreement dated September 21, 2017 ("the

Release"). Pertinent here, the Release provides as follows:

       TYQUAN HASKINS ... as "RELEASOR", in consideration of the payment of$3,500.00,
       receipt whereof is hereby acknowledged, having received independent legal advice in this
       matter or having voluntarily, knowingly, and willingly waived the opportunity to seek legal
       advice, hereby voluntarily, knowingly, and willing releases and forever discharges the City
       of New York, and all past and present officials, officers, ... [and other employees or
       representatives] of the City of New York ... collectively the "RELEASEES", from any and
       all liability, claims, or rights of action alleging a violation of civil rights and any and all
       claims, causes of action ... and demands known or unknown, at law, in equity, or by
       administrative regulations, which RELEASOR ... had, now has, or hereafter can, shall, or
       may have ... against the RELEASEES for, upon or by reason of any matter, cause or thing
       whatsoever that occurred through the date of this RELEASE.

Nunez Deel. Ex. E, at 1 (Dkt. 82-3). Haskins signed the Release below additional text which states

that the "undersigned has read the foregoing release and fully understands it." Id. at 2.

       On February 2, 2018, the New York City Law Department, on behalf of every then-named

Defendant, moved to dismiss all but two of Haskins' claims, pursuant to Fed. R. Civ. P. 12(b)(6).

The motion did not mention any release agreement. The Court subsequently granted the motion in

its entirety. See September 30, 2019 Order (Dkt. 72). Only two claims thus remain in this action:




                                                  2
one for deliberate indifference against Faturoti, and one for excessive force against Erskine and

Doe.

        During an October 24, 2018 conference, in which the Court provided its reasoning on the

record in support of its order granting the City's Rule 12(b)(6) motion, the City's counsel informed

the Court that it had discovered the Release in litigating another case. See Oct. 24, 2018 Hr'g Tr.

at 15-16 (Dkt. 76). The City expressed its intent to move to dismiss Haskins' remaining claims

here as barred by the terms of the Release, either by a motion to dismiss or a motion for summary

judgment. The City subsequently filed the instant motion for summary judgment.

                                        LEGAL STANDARD

        Federal Rule of Civil Procedure 56 authorizes a court to grant summary judgment if the

movant establishes that "there is no genuine issue as to any material fact and that the movant is

entitled to judgment as a matter oflaw." Roe v. City of Waterbury, 542 F.3d 31, 35 (2d Cir. 2008).

A fact is "material" ifit "might affect the outcome of the suit under the governing law," and it is

"genuinely in dispute" if "the evidence is such that a reasonable jury could return a verdict for the

nomnoving party." Id. (citations omitted). In deciding such a motion, the Court must "construe

the facts in the light most favorable to the non-moving party and must resolve all ambiguities and

draw all reasonable inferences against the movant." Brod, 653 F.3d at 164. Furthermore, "it is

well established that a court is ordinarily obligated to afford a special solicitude to pro se litigants,

particularly where motions for summary judgment are concerned." Harris v. Miller, 818 F.3d 49,

57 (2d Cir. 2016) (per curiam) (citation and alteration omitted).




                                                   3
                                                   DISCUSSION

I. The Release Bars Haskins' Claims

         The City argues that the parties' September 2017 settlement, memorialized in the Release,

bars Haskins from bringing this suit. Settlement agreements "are contracts and must therefore be

construed according to general principles of contract law." Collins v. Harrison-Bode, 303 F.3d

429, 433 (2d Cir. 2002). Under New York Law, "the fundamental basis of a valid, enforceable

contract is a meeting of the minds of the parties." Opals on Ice Lingerie v. Bodylines Inc., 320 F.3d

362, 372 (2d Cir. 2003). And a contract such as "[a] release that is clear and unambiguous on its

face and which is knowingly and voluntarily entered into will be enforced." Arzu v. City of New

York, No. 13-CV-5980 (RA), 2015 WL 4635602, at *4 (S.D.N.Y. Aug. 3, 2015). 2

         The Release, which is one and a half pages in length, unambiguously bars Haskins from

pursuing "any and all ... rights of action alleging a violation of civil rights" against all "past and

present" New York City officers or other employees "for, upon[,] or by reason of any matter,

cause[,] or thing whatsoever that occurred through the date of this RELEASE,"-i.e., September

21, 2017. This case is undisputedly (1) a civil rights action brought pursuant to 42 U.S.C. § 1983;

(2) against past or present officers of the City of New York; that (3) is "by reason of' actions-

namely, Erskine and Doe's alleged use of excessive force on Haskins, and Faturoti's alleged

indifference in witnessing an assault on Haskins-that were completed well before September 21,


         2 The parties' briefs assume that New York substantive law governs Plaintiffs claims, and "such implied
consent is, of course, sufficient to establish the applicable choice of law." Arch Ins. Co. v. Precision Stone, Inc., 584
F.3d 33, 39 (2d Cir. 2009). The Court therefore applies New York law in deciding this motion. See Lloydv. City of
New York, No. 15-CV-8539 (RJS), 2017 WL2266876, at *2 (S.D.N.Y. May22, 2017) (applying New York law when
"the General Release [did] not include a choice oflaw provision" because the parties had "impliedly manifested their
acquiescence to New York law controlling the interpretation of the General Release by relying exclusively on New
York law in their submissions").




                                                           4
2017.   When considering such an "unambiguous contract[], a party's subjective intent and

understanding of the terms is irrelevant." HOP Energy, L.L. C. v. Local 553 Pension Fund, 678

F.3d 158, 162 (2d Cir. 2012). Haskins' contention that he thought the Release applied only to his

personal injury claim premised on his slip-and-fall at AMKC is thus of no moment. He is,

accordingly, barred from bringing this action against Defendants. Indeed, "courts in this Circuit

have consistently concluded that similarly phrased releases between federal civil rights claimants

and the City of New York bar suit against the City and its employees for alleged conduct predating

the release." Lloyd, 2017 WL 2266876, at *3 (citation omitted) (citing cases).

II. The Release is Not Void

        "Although a defendant has the initial burden of establishing that it has been released from

any claims, a signed release shifts the burden" to the plaintiff "to show that there has been fraud,

duress or some other fact which will be sufficient to void the release." Centro Empresarial

Cempresa S.A. v. America Mbvil, S.A.B. de C. V., 17 N. Y.3d 269, 276(2011 ). Here, Haskins asserts

several arguments as to why the Release is void. Each of them fails.

        First, Haskins contends that the Release is not enforceable on grounds that there was never

a "meeting of the minds" between the parties because his counsel purportedly did not review the

terms of the agreement with him before he signed it. See Pl' s Mem. Opp. at 3, 5. In support of this

argument he cites Smith v. City of New York, in which the court rejected the City's position that

the plaintiffs claims were barred as a matter of law by an earlier release agreement. No. 12-cv-

4851-ERK-LB, 2014 WL 6783194, at *7 (E.D.N.Y. Dec. 2, 2014). There, however, the court

denied the City's motion for judgment on the pleadings because the terms of the release were

ambiguous-not because the plaintiff had not reviewed them with his lawyer. See id (explaining

that "the documents are ambiguous" and denying the City's motion "for that reason"). Haskins



                                                 5
also notes that the Smith court stated that "the City procured [the plaintiffs signature] without

consulting counsel." Id at *1. Here, by contrast, the City received the executed Release directly

from Haskins' counsel herself, along with a cover letter. See Nunez Deel. Ex. C. Smith is thus

inapposite.

         Although Haskins alleges that his lawyer was not responsive to his inquiries, generally, he

waited only five days from the date he received the Release before sending her a signed copy. See

Pl' s Mem. Opp. at 3. In other words, Haskins had the opportunity to consult with counsel before

signing the agreement but chose not to do so. His lawyer's alleged unresponsiveness does not

raise a triable issue of fact as to whether there was a "meeting of the minds" between the parties,

or whether Haskins otherwise signed the Release unknowingly or involuntarily. 3

         Haskins' additional arguments that the Release is void because he signed it under duress,

or undue influence from counsel, have no basis in law or fact. Nothing in the record supports the

notion that he was subject to a wrongful threat that "precluded the exercise of his free will," as

required to establish that the Release was procured by duress. Interpharm, Inc. v. Wells Fargo

Bank, Nat. Ass 'n, 655 F.3d 136, 142 (2d Cir. 2011 ). Similarly, Haskins points to no evidence even

suggesting that his lawyer exerted undue influence over him. In fact, as noted, he explains that he

signed the Release outside the presence of counsel, and that he relied upon a notary who

purportedly told him that the Release was unrelated to his claims in this case. See Pl' s Mem. Opp.

at 3 (alleging that a notary told Haskins that the Release "didn't have anything to do[]" with his

claims in federal court based on the claim number on the Release). To the extent Haskins intended


         3
            By comparison, when considering whether a signed release may preclude a plaintiff from bringing a federal
employment discrimination claim-in which courts apply a "more rigorous and subjective voluntariness test" that
"departs from ordinary contract principles"-New York courts have highlighted that the "absence of counsel is far
less critical than the opportunity to consult counsel." Mandaviav. Columbia Univ., 912 F. Supp. 2d 119, 129 (S.D.N.Y.
2012), aff'd, 556 Fed. App'x 56 (2d Cir. 2014); Parker v. Chrysler Corp., 929 F. Supp. 162, 167 (S.D.N.Y. 1996).
The fact that Haskins had such an opportunity here, where ordinary contract principles do apply, further supports the
conclusion that his signing of the Release was not unknowing or involuntary.

                                                         6
to argue that the notary exerted undue influence over him, he has not adequately alleged that the

notary had the requisite motive to do so and that "but for [such] undue influence," he would not

have signed the agreement. See Belda v. Doerfler, No. 14-cv-941 (AJN), 2015 WL 5737320, at

*5 (S.D.N.Y. Sept. 30, 2015), appeal dismissed, No. 15-3526 (2d Cir. Jan. 7, 2016); Kotick v.

Shvachko, 14 N.Y.S.3d 8, 9 (2d Dep't 2015). To the contrary, he states that he mailed the signed

Release to his lawyer asking whether "what [he] was told ... by the notary was ... true or not."

Pl's Mem. Opp. at 3.

       Nor does Haskins adequately allege that the Release is void on grounds of unilateral

mistake. "A unilateral mistake, standing alone, does not suffice as a predicate for relief." Angel v.

Banko/Tokyo-Mitsubishi, Ltd., 835 N.Y.S.2d 57,59 (!st Dep't 2007). While a "unilateral mistake

induced by fraud" may support a claim for rescission of an agreement, id., Haskins has not alleged

the existence of any fraud.

       Haskins' memorandum does not address whether he lacked legal capacity to sign the

Release, but he submits several medical records, stating in his declaration that they "create a

genuine issue of material fact" as to his competency. Haskins Deel.       ~   17 (Dkt. 91). The Court

disagrees. It is true that the self-reported section of one of the medical records appears to indicate

that Haskins informed a doctor on October 20, 2016 that he suffered from anxiety, depression, and

schizophrenia, see Haskins Deel. Ex. G, and a chart describing Haskins' "medical history"

references "antisocial personality" and "mood disorder in 2014," and an unspecified "psychiatric

disorder or problem" in 2015, Haskins Deel. Ex. I. But neither these records, nor any of the others

submitted, address whether or how Haskins' ability to comprehend the unambiguous, one-and-a-

half-page Release may have been impacted. Cf Smith, 2014 WL 6783194, at *5 (finding that

plaintiff raised issues of fact regarding his "competence at the time he signed the [agreement]," in



                                                  7
light of a report from the Department of Corrections stating that his reading comprehension was

"equivalent to that of an eight-year-old" in addition to his established "history of chronic paranoid

schizophrenia" and other mental illnesses). Likewise, Haskins' general assertions that his vision

is poor, when combined with a medical record indicating that he has 20/30 vision, do not

reasonably rebut the City's evidence that he signed the Release lmowingly and voluntarily. See

Pl's Rule 56 Stmt.   il 11. Moreover, another court in this district has already held that these exact
medical records do not raise a genuine issue of fact as to whether Haskins was competent to

execute the identical release at issue in this case. See Haskins v. New York, No. 1: l 7-cv-540

(ALC), 2019 WL 1284076, at *5-6 (S.D.N.Y. Mar. 20, 2019). This Court reaches the same

conclusion.

        In short, the Release unambiguously bars Plaintiffs claims against the City, and there are

no genuine issues of material fact as to whether the Release is void. Defendants are thus entitled

to summary judgment.

III. Leave to Replead

        Finally, Haskins' request for leave to file a supplemented complaint, see Dkt. 89, is denied.

The "court should freely give leave [to amend] when justice so requires." Fed. R. Civ. P. 15(a)(2).

"District courts generally grant a pro se plaintiff an opportunity to amend a complaint to cure its

defects, but leave to amend is not warranted where it would be futile." Boone v. Codispoti &

Assocs. P.C., No. 15-CV-1391 (LGS), 2015 WL 5853843, at *5 (S.D.N.Y. Oct. 7, 2015) (citing

Hill v. Curcione, 657 F.3d 116, 122-24 (2d Cir. 2011). Amendment is futile when "[t]he problem

with [a plaintiffs] causes of action is substantive" and "better pleading will not cure it." Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). Such is the case here-better pleading cannot cure




                                                  8
the fact that Haskins' claims are barred by an unambiguous release, the validity of which cannot

reasonably be questioned based on the evidence in the record.

                                       CONCLUSION

         For the foregoing reasons, Defendants' motion for summary judgment is granted and

Plaintiffs motion to supplement the Complaint is denied. The Clerk of Court is respectfully

directed to terminate the motion pending at Dkt. 80, enter judgment in favor of Defendants, and

close this case.

SO ORDERED.

Dated:     September 4, 2019
           New York, New York




                                               9
